I congratulate Mr. Sam 
Kutesa on his election as the President of the General 
Assembly at its sixty-ninth session. I assure him that 
his priorities — the revitalization of the General 
Assembly, sustainable development, climate change 
and the peaceful settlement of disputes — are also our 
priorities. Our delegation will extend its full support to 
him in order to achieve those objectives.

I also pay tribute to Mr. John Ashe for his effective 
leadership of the General Assembly during its past 
session. We commend the Secretary-General’s efforts 
to find diplomatic solutions to complex challenges to 
international peace and security. We appreciate his 
leadership in hosting the climate summit.

Extreme weather patterns are disrupting world 
economies. In Pakistan we have directly experienced 
such a calamity just recently. The monsoon floods 
in Pakistan have had a devastating impact. We are 
mobilizing all our resources and ingenuity to provide 
relief and to ensure recovery. The international 
community should intensify its efforts to move from 
awareness to commitments to actions on climate 
change, which is wreaking havoc with economies, 
particularly in developing countries.

This is a defining moment for the United Nations 
as it embarks upon the task of transforming the lives 
of billions of people by investing in sustainable 
development in the next 15 years. We are setting 
ourselves the vital target of eradicating poverty by 
2030. To do that, we need to go beyond the Millennium 
Development Goals (MDGs). We need a new approach 
to eliminate conflict and violence and reduce inequality 
within and among nations. Only then will we be able 
to ensure healthy lives, empower women and girls, 
improve the quality of education, create jobs and 
guarantee the supply of affordable energy.

The time is ripe for such ambition and action. The 
sustainable development goals crafted so far must 
be woven into an overarching framework. We must 
prioritize them. First things should come first. Peace, 
stability and inclusive economic growth — all come 
first.

At the national level, we have launched our Vision 
2025, which puts people first. It is inspired by our 
Founding Father, Quaid-e-Azam Muhammad Ali 
Jinnah, whose vision of a welfare State is based on the 
principles of justice, equity and responsibility.

In the coming decade, we will develop human and 
social capital through investment in education, health 
and gender parity; stimulate sustained economic growth; 
prioritize energy, water and food security; modernize 
the public sector and encourage private-sector-led 
entrepreneurship. We have determined that regional 
peace and security, political stability in the country, 
the rule of law and social justice are absolutely crucial 
for the realization of those goals. Above all, we will 
continue to work for the promotion and protection of 
human rights.

Energy is key to economic development. Pakistan 
co-chairs the Group of Friends of the Secretary-
General’s Sustainable Energy for All initiative. The 
objectives of the initiative are also our national goals.

It is my Government’s aspiration and endeavour to 
build a peaceful neighbourhood by pursuing a policy 
of constructive engagement. In South Asia, our people 
have missed opportunities for prosperity because of 
unresolved conflicts. We have a choice today: continue 
with the status quo or seize the moment to resolve all 
outstanding issues and free up our shared energies for 


cooperation. To take this course of high statesmanship, 
we need more, not less, dialogue and diplomacy. We 
need to respect each other’s rights and sensibilities. 
We must have relationships based on equality, mutual 
respect and transparency.

We were disappointed at the cancellation of the 
Foreign Secretary-level talks by India. The world 
community, too, rightly saw it as another missed 
opportunity. Pakistan is convinced that we must remain 
engaged in the dialogue process for settling disputes 
and building economic and trade relations. Let us not 
ignore the dividends of peace.

More than six decades ago, the United Nations 
adopted resolutions to hold a plebiscite in Jammu 
and Kashmir. The people of Jammu and Kashmir are 
still waiting for the fulfilment of that promise. Many 
generations of Kashmiris have lived their lives under 
occupation, accompanied by violence and abuse of their 
fundamental rights. Kashmiri women in particular 
have suffered immensely. For decades, attempts have 
been made, both under United Nations auspices and 
bilaterally in the spirit of the Lahore Declaration, 
to resolve the dispute. The core issue of Jammu and 
Kashmir has to be resolved. It is the responsibility of 
the international community. We cannot draw a veil on 
the issue of Kashmir, until it is addressed in accordance 
with the wishes of the people of Jammu and Kashmir. 
Pakistan is ready to work for a resolution of the issue 
through negotiations. Our support and advocacy for the 
right to self-determination of the people of Jammu and 
Kashmir is our historic commitment and a duty as a 
party to the Kashmir dispute.

Afghanistan is going through momentous security, 
political and economic transitions. As always, Pakistan 
stands in solidarity with the fraternal Afghan people. 
I congratulate the people of Afghanistan on the 
successful completion of the electoral process. We 
extend our warm felicitations and good wishes to the 
new Afghan leadership. It is our earnest hope that those 
landmark processes will culminate in the emergence 
of a stronger, more stable and unified Afghanistan. 
We also hope that the process of inclusive Afghan-led 
and Afghan-owned reconciliation will move forward, 
thereby contributing to greater harmony, stability and 
prosperity in Afghanistan.

Pakistan remains committed to forging a deeper 
bilateral relationship with Afghanistan on the basis of 
equal security and shared prosperity. Our two nations 
confront common challenges, which call for greater 
cooperation and understanding. In the past year and a 
half, we have consciously reached out to Afghanistan to 
address difficult issues and build on convergences. We 
have made headway in that effort.

Pakistan has launched a massive operation to 
eliminate terrorism. Complementary counter-terrorism 
measures on the Afghan side of the border are essential 
to achieve optimal results.

This past summer, the people of Gaza were 
subjected to mass atrocities by Israel. We condemned 
the indiscriminate killings of civilians — which 
amounted to genocide. From this rostrum, I once again 
convey Pakistan’s condolences and sympathies to the 
people of Palestine over their continuing plight.

We welcome the ceasefire between Gaza and Israel, 
but the next steps must also be taken. The blockade 
of Gaza must be lifted, Palestinian prisoners must be 
freed and illegal settlements must be halted. The United 
Nations should facilitate a just and lasting solution to 
the Palestinian issue, based on the relevant United 
Nations resolutions.

We call on all parties in Syria to renounce military 
and militant means and to hold dialogue to restore peace 
and stability in their historic land. The emergence of 
new militant entities in the Middle East once again 
illustrates that terrorism is a global threat. This 
primitive force in Iraq and Syria is an aberration, which 
has the sanction of no religion. It must be countered 
with unified and resolute will.

We condemn terrorism in all its forms and 
manifestations. We are fighting the terrorism that has 
been planted on Pakistan’s soil. Our valiant soldiers are 
laying down their lives to take out terrorists and tear 
down their evil networks. The entire nation is behind 
them.

In the past 13 years, as a front-line State, we have 
made enormous sacrifices in blood and resources. Tens 
of thousands of civilians have been killed or injured. Our 
economy has also lost hundreds of billions of dollars in 
direct costs and denied investment opportunities. Yet 
in that fight, each time a soldier falls, another takes his 
place — proudly. It is the resolve of our nation to fight 
this scourge to the finish.

At the same time, we have made a plan of action 
for the relief and rehabilitation of nearly 1 million 
internally dislocated persons. That includes a strategy 


to prevent the return and resurgence of militancy and to 
create a safe environment for local people.

Pakistan’s strong commitment to peacekeeping 
is rooted in our foreign policy and in our belief that 
every nation should contribute to the maintenance of 
international peace and security. Inspired by that ideal, 
Pakistan has maintained high levels of participation 
in United Nations peacekeeping and has become the 
largest troop-contributing country. We are contributing 
more than 1,100 troops to the Central African Republic 
operation, despite the dire situation there.

As a responsible nuclear-weapon State, we 
will continue to support the objectives of nuclear 
disarmament and non-proliferation and pursue a policy 
of nuclear restraint and credible minimum deterrence. 
Pakistan is not participating in any arms race in the 
region. Yet we cannot be oblivious to the emerging 
security scenarios and buildup of armaments. We, too, 
have the obligation to maintain a robust and reliable 
deterrence.

I would like to reiterate the need for an interlinked 
mechanism for pursuing nuclear restraint, conventional 
equilibrium and conflict resolution. To promote stability, 
we are prepared to explore new confidence-building 
measures.

Pakistan has maintained the highest standards 
of nuclear safety and security. At the last summit at 
The Hague that I attended, Pakistan’s recent nuclear 
measures, especially the establishment of a centre of 
excellence, were appreciated.

Pakistan is a State with advanced nuclear 
technology and more than 40 years of experience. 
Pakistan is a mainstream partner in the international 
non-proliferation regime. Pakistan also has a stringent 
national export-control system that is fully harmonized 
with international export-control regimes. Though a 
non-member, we are abiding by their guidelines.

Pakistan ought to be a part of those export-control 
regimes, especially the Nuclear Suppliers Group. 
Pakistan also qualifies for full access to civil nuclear 
technology to overcome its energy shortages and spur 
economic growth.

The ongoing reform of the United Nations must be 
comprehensive. We support a reform of the Security 
Council that reflects the interests of all Member 
States — small, medium-sized and large — and not the 
ambitions of a few. There should be no new permanent 
seats in the Council. That would be contrary to the 
democratic character of this world body. We want the 
Council to become more representative, equitable, 
accountable and transparent.

We meet here today on the cusp of a new era for the 
international community. Never before has the United 
Nations embraced such lofty goals to banish poverty, 
stimulate development, protect the environment and 
foster peace, as it will during this session. The future 
of our planet hinges on our decisions. Let us deliver 
them with full responsibility and wisdom. Pakistan will 
assist the Assembly and the United Nations as a whole 
to make the world a better place for all humankind.
